UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

MARY LOU VOSBURGH and JAKE MCHERRON,

                                     Plaintiffs,
       vs.                                                         1:18-CV-1003
                                                                   (MAD/CFH)
BURNT HILLS - BALLSTON LAKE CENTRAL
SCHOOL DISTRICT, PATRICK MCGRATH,
TIMOTHY BRUNSON, and JOE SCALISE,

                              Defendants.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

COOPER, ERVING & SAVAGE, LLP                        PHILLIP G. STECK, ESQ.
39 North Pearl Street, 4th Floor
Albany, New York 12207
Attorneys for Plaintiffs

GIRVIN & FERLAZZO, PC                               PATRICK J. FITZGERALD III, ESQ.
20 Corporate Woods Boulevard
Albany, New York 12211
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Plaintiffs commenced this action against Burnt Hills - Ballston Lake Central School

District (the "District") and its employees Patrick McGrath, Timothy Brunson, and Joe Scalise on

August 21, 2018, alleging violations of their procedural and substantive due process rights. See

Dkt. No. 1 at ¶ 1. Defendants moved to dismiss the action and Plaintiffs have cross-moved to

amend their Complaint to add a retaliation claim under the First Amendment. See Dkt. Nos. 14,

17. For the following reasons, Defendants' Motion to Dismiss is granted in its entirety and

Plaintiffs' Cross-Motion to Amend the Complaint is denied as futile.
                                       II. BACKGROUND

A.     Facts1

       1. Parties

       Plaintiffs are coaches of the girls lacrosse team in the District and are certified physical

education teachers. See Dkt. No. 1 at ¶ 8; Dkt. No. 17-2 at 9. Plaintiff Jake McHerron has

coached since 2009 and worked as a substitute teacher in the District for ten years. See Dkt. No.

1 at ¶¶ 8, 14; Dkt. No. 17-2 at 12. Plaintiff Mary Lou Vosburgh joined as an assistant coach in

2017. See Dkt. No. 1 at ¶ 15. Patrick McGrath is the Superintendent of the District, Timothy

Brunson is the Principal of Burnt Hills - Ballston Lake High School, and Joe Scalise is the

Athletic Director. See Dkt. No. 1 at ¶¶ 9-11.

       2. Complaints about Plaintiffs

       During the 2018 lacrosse season, some parents complained to Defendants about "minor

incidents in which the coaches attempted to get the players to fit within the team concept,

disputed some criticism of their children, were unhappy with allocations of playing time, etc."

See id. at ¶¶ 18-20. Plaintiffs believe that these criticisms did not involve "wrongdoing of any

significant kind" and were "simply of the type normally directed at coaches from time to time."

See id. at ¶¶ 21, 25. Additionally, the conduct occurred under the supervision of Principal

Brunson and Athletic Director Scalise, who never suggested that Plaintiffs change their coaching

techniques. See id. at ¶ 22.

       3. Defendants' Response



       1
         The facts in this section were taken from the Complaint (Dkt. No. 1) and Proposed
Amended Complaint (Dkt. No. 17-2 at 7-20). For purposes of this motion, the Court will accept
all material facts alleged as true and construe all reasonable inferences in Plaintiffs' favor. See
Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir. 1994) (citation omitted).
                                                  2
       On May 17, 2018, the District placed Plaintiffs on paid administrative leave while it

investigated the misconduct allegations. See Dkt. No. 14-3 at 2; Dkt. No. 14-4 at 2. The

investigation, in Plaintiffs' opinion, "relied on hearsay and innuendo." See Dkt. No. 1 at ¶ 30.

According to Plaintiffs, the allegations were not supported by any reasonable evidence and

"caused the plaintiffs to lose their employment." See id. at ¶ 37. Plaintiffs requested a name-

clearing hearing twice, but Defendants denied both requests. See id. at ¶ 39.

       While on leave, Plaintiffs were barred from school grounds. See id. at ¶ 26; see also Dkt.

No. 14-3 at 2; Dkt. No. 14-4 at 2. This meant that McHerron could not pick up his children from

school, and could only watch school sporting events from a distance. See Dkt. No. 1 at ¶ 26.

Additionally, Defendants instructed McHerron to disassociate himself "from anything connected

with Burnt Hills lacrosse," including the Burnt Hills - Ballston Lake Spartans Lacrosse Booster

Club (the "Booster Club"), which is a not-for-profit corporation independent from the school.2

See Dkt. No. 17-2 at 14. Plaintiffs allege that "the Booster Club was given confidential

information about plaintiffs and the officers of the Booster Club used that information to make

disparaging comments about the plaintiffs to lacrosse organizations in the Capital Region." Id.

Plaintiffs claim that "defendants knew or should have known that officers, who had demonstrated

hostility to plaintiffs, would engage in such conduct" and failed in their responsibility as

supervisors of the Booster Club to prevent such misconduct from occurring. See id. at 14.

       Plaintiffs claim that "Defendants acted to permanently stigmatize plaintiffs . . . by

suggesting that plaintiffs were a danger to the health and safety of students, a claim that could



       2
        Eventually, McHerron resumed attending Booster Club meetings because his son plays
on the boys' varsity lacrosse team. See Dkt. No. 17-2 at 14. McHerron saw Brunson and Scalise
at a Booster Club meeting on October 11, 2018, which was the first time in ten years McHerron
had ever seen a member of the school administration attend a Booster Club meeting. Id.
                                                  3
potentially make them unemployable by any school district." See Dkt. No. 1 at ¶ 36. McHerron

no longer received substitute teaching assignments in the District, despite the fact that he had

substituted there in the past pursuant to a collective bargaining agreement between the District

and the School Alliance of Substitutes in Education (the "Substitutes CBA"). See id. at ¶ 27; Dkt.

No. 17-2 at 12. According to Plaintiffs, the Substitutes CBA gave McHerron certain procedural

rights, including the right to be notified of the reasons for his removal from substitute teaching.

Dkt. No. 17-2 at 12. McHerron never received such notification. Id.

       4. Publicizing the Allegations

       Plaintiffs allege that Defendants "publicly announced" their suspensions before the end of

the 2018 lacrosse season, see Dkt. No. 1 at ¶ 24, and notified the press about the complaints and

suspensions. See id. at ¶ 28 (alleging that Defendants "publicized the fact that there had been

parental complaints in the newspaper"); Dkt. No. 17-2 at 10 (alleging that Defendants notified the

press about the suspension). Additionally, Defendants told "members of the community" that the

coaches had created a "negative and hostile environment" and that the girls on the team were

victims of "battered girlfriend syndrome." See Dkt. No. 1 at ¶¶ 32-33. Defendants "accused the

coaches of doing things to girls which some parents claimed happened (for example, an alleged

physical altercation with a student) but the girls' own parents said never happened." See id. at ¶

29; Dkt. No. 17-2 at 12. Defendants also "stated to witnesses that Mary Lou Vosburgh was put in

the same category as Mr. McHerron for being complicit in or enabling his alleged behavior." See

Dkt. No. 17-2 at 13.

       Further, Defendants caused the Capital Region Boards of Cooperative Educational

Services of New York State ("BOCES"), a service which makes substitute teachers available to

twenty four school districts, to place McHerron on a DO NOT CALL list. See id. at 11.

                                                  4
Defendants informed BOCES that McHerron was not allowed to substitute teach in the District in

the 2018-2019 school year and submitted a report that listed several problems they had with

McHerron. Id. These included: "[i]ssue as a role model," "[d]oes not take direction from

administrators," "[i]neffective interaction with students," and "[d]oes not respect adults/students."

Id. Plaintiffs believe that the "highly negative comments" contained in this report could prevent

McHerron from ever again being hired as a substitute teacher or coach. Id. at 11, 14-15.

       5. Retaliatory Conduct

       As permanently certified physical education teachers, Plaintiffs are part of the Burnt Hills

- Ballston Lake Teachers Association and their salaries as lacrosse coaches are set by a collective

bargaining agreement (the "Teachers Association CBA"). Id. at 12. According to Plaintiffs, the

Teachers Association CBA provides that coaches "will be notified in writing no later than sixty

(60) days prior to the third anniversary date of their coaching assignments if their services are to

be discontinued. After that date they may not be removed without a written statement of reasons

which are relevant to the specific assignment." Id. On August 29, 2018, eight days after

Plaintiffs filed this lawsuit, Defendants advertised the lacrosse coaching position as vacant on an

online job forum. Id. at 13-14. Plaintiffs have not been notified that their services as coaches will

be discontinued. Id. at 12. Still, Plaintiffs believe that there is "no indication from defendants

that plaintiffs will ever be allowed to coach lacrosse at Burnt Hills again." Id. at 14. Because of

this, Plaintiffs claim that they have been "constructively discharged." See id.

B.     Procedural History

       Plaintiffs filed a Complaint against Defendants on August 21, 2018, alleging that

Defendants violated their procedural and substantive due process rights. See Dkt. No. 1 at ¶¶ 38-

39, 48. On October 15, 2018, Defendants filed a Motion to Dismiss for failure to state a claim

                                                  5
and requested that the Court consider two letters sent by the District to Plaintiffs on May 17, 2018

(the "May Letters"), which placed Plaintiffs on paid administrative leave. See Dkt. Nos. 14, 14-3,

14-4.

        Plaintiffs filed an Opposition to the Motion to Dismiss and Notice of Cross-Motion to

Amend the Complaint on November 5, 2018. See Dkt. No. 17. Pursuant to Local Rule 7.1(a)(4),

Plaintiffs attached a Proposed Amended Complaint, in which they added a First Amendment

claim alleging that Defendants violated their right to petition the government for a redress of

grievances. See Dkt. No. 17-2 at 17-18. On November 13, 2018, Defendants filed their Reply.

See Dkt. No. 18.

                                          III. DISCUSSION

A.      Motion to Dismiss

        1. Standard of Review

        To survive dismissal for failure to state a claim, a party need only present a claim that is

"plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citation omitted). While Rule 8(a) of the Federal Rules of Civil Procedure, which

sets forth the general rules of pleading, "does not require detailed factual allegations, . . . it

demands more than an unadorned" recitation of the alleged misconduct. Id. (citations and

quotation omitted). In determining whether a complaint states a claim upon which relief may be

granted, "the court must accept the material facts alleged in the complaint as true and construe all

reasonable inferences in the plaintiff's favor." Hernandez, 18 F.3d at 136 (citation omitted).

However, "the tenet that a court must accept as true all of the allegations contained in a complaint

                                                    6
is inapplicable to legal conclusions." Iqbal, 556 U.S. at 678. "Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice." Id. (citation

omitted).

       2. Proposed Amended Complaint

       Pursuant to Rule 15 of the Federal Rules of Civil Procedure, leave to amend a complaint

should be freely given "when justice so requires." Fed. R. Civ. P. 15(a)(2). "[A]bsent evidence

of undue delay, bad faith or dilatory motive on the part of the movant, undue prejudice to the

opposing party, or futility, Rule 15's mandate must be obeyed." Monahan v. N.Y.C. Dep't of

Corrs., 214 F.3d 275, 283 (2d Cir. 2000) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

"'An amendment to a pleading is futile if the proposed claim could not withstand a motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6).'" Annunziato v. Collecto, Inc., 293 F.R.D. 329, 333

(E.D.N.Y. 2013) (quoting Lucente v. Int'l Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir. 2002)).

"Therefore a proposed amendment is not futile if it states a claim upon which relief can be

granted." Waltz v. Bd. of Educ. of Hoosick Falls Cent. Sch. Dist., No. 12-CV-0507, 2013 WL

4811958, *4 (N.D.N.Y. Sept. 10, 2013).

       Plaintiffs have added a First Amendment claim in the Proposed Amended Complaint and

Defendants have responded to the merits of that claim in their Reply. See Dkt. No. 17-2 at 17-18;

Dkt. No. 18 at 14-16. As such, the Court will consider the Motion to Dismiss in light of the

Proposed Amended Complaint. See Haag v. MVP Health Care, 866 F. Supp. 2d 137, 140

(N.D.N.Y. 2012). If the Proposed Amended Complaint cannot survive the Motion to Dismiss,

then Plaintiffs' Cross-Motion to Amend will be denied as futile. See Richardson v. Corr. Med.

Care, Inc., No. 9:17-CV-420, 2018 WL 1580316, *3-4 (N.D.N.Y. Mar. 28, 2018).

       3. Materials Attached to Motion to Dismiss

                                                 7
       Defendants ask the Court to consider the May Letters, which formally placed Plaintiffs on

paid administrative leave while the District investigated the parents' complaints. See Dkt. No. 14-

1 at 8-9. Although Plaintiffs insist that they did not rely on these letters in drafting their

Complaint, Defendants argue that Plaintiffs must have relied on them since the letters established

the administrative leave, which was the "impetus for" the causes of action. See Dkt. No. 17-1 at

9-10; Dkt. No. 18 at 7. Additionally, Defendants argue that "[a]ny attempt by Plaintiffs' counsel

to controvert the facts in the letters or to hide them from the Court would violate the provisions of

Rule 11 of the Federal Rules of Civil Procedure and counsel's duty of candor to the Court." See

Dkt. No. 18 at 7.

       In considering a motion to dismiss, the Court may consider documents attached as an

exhibit to the complaint or incorporated by reference in the complaint, documents that are integral

to a plaintiff's claims, even if not explicitly incorporated by reference, and matters of which

judicial notice may be taken. See Thomas v. Westchester Cty. Health Care Corp., 232 F. Supp.

2d 273, 275 (S.D.N.Y. 2002) (citations omitted). To incorporate a document by reference, "the

Complaint must make a clear, definite and substantial reference to the document[]." Id. at 275-76

(citations omitted). However, when a plaintiff chooses not to attach (or incorporate by reference)

a document that is integral to the complaint and on which the complaint solely relies, the

defendant may produce the document "when attacking the complaint for its failure to state a

claim, because plaintiff should not so easily be allowed to escape the consequences of its own

failure." Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991); see also

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (finding that on a motion to

dismiss, a court may consider "documents either in plaintiffs' possession or of which plaintiffs

had knowledge and relied on in bringing suit" (internal quotation marks omitted)). "[A] plaintiff's

                                                   8
reliance on the terms and effect of a document in drafting the complaint is a necessary

prerequisite to the court's consideration of the document on a dismissal motion; mere notice or

possession is not enough." Chambers, 282 F.3d at 153 (emphasis in original).

       When an attorney presents a pleading to the Court, the attorney certifies that to the best of

his or her knowledge, information, and belief, formed after an inquiry that is reasonable under the

circumstances, "the factual contentions have evidentiary support or, if specifically so identified,

will likely have evidentiary support after a reasonable opportunity for further investigation or

discovery." Fed. R. Civ. P. 11. "The rules of professional responsibility . . . impose upon

attorneys a duty of candor in all representations they make before a tribunal." Mason Agency Ltd.

v. Eastwind Hellas SA, No. 09-CV-06474, 2009 WL 3169567, *2 (S.D.N.Y. Sept. 29, 2009).

       The Court finds that Plaintiffs knew about the May Letters and relied on them in drafting

the Complaint. See Chambers, 282 F.3d at 153. The causes of action all stem from the fact that

Plaintiffs are no longer coaching in the District, and the May Letters are the documents that

informed Plaintiffs that this was the case. See Dkt. No. 14-3 at 2 (informing McHerron that

"[e]ffective May 17, 2018 the Burnt Hills-Ballston Lake Central School District has placed you

on paid administrative leave from your position as Girls Varsity Lacrosse Coach"); Dkt No. 14-4

at 2 (informing Vosburgh that "[e]ffective May 17, 2018 the Burnt Hills-Ballston Lake Central

School District has placed you on paid administrative leave from your position as Girls Varsity

Lacrosse Assistant Coach"). Whether Plaintiffs were placed on paid administrative leave or have

been terminated without procedural protections goes to the heart of this case. Yet, neither the

Complaint or the Proposed Amendment Complaint actually discloses the fact that Plaintiffs are on

paid administrative leave. Instead, the Complaint and Proposed Amended Complaint contain

vague, misleading suggestions that Plaintiffs were suspended and terminated. See Dkt. No. 1 at ¶

                                                  9
24 (stating that "Defendants publicly announced a suspension of the coaches right before the end

of the season"); id. at ¶ 37 (stating that unfounded allegations of misconduct "caused the plaintiffs

to lose their employment"); Dkt. No. 17-2 at 10 (alleging that Defendants "notified the press of

the suspension"); id. at 18 (alleging that Defendants "publiciz[ed] their suspension in the press");

id. at 15, 17-19 (alleging Plaintiffs' "loss of employment"); id. at 18 (stating that "Defendants

linked plaintiff Vosburgh's termination with the termination of plaintiff McHerron"). The Court

will not permit Plaintiffs to "evade a properly argued motion to dismiss simply because

Plaintiff[s] ha[ve] chosen not to attach the [letters] to the complaint or to incorporate [them] by

reference." I. Meyer Pincus & Assocs., P.C. v. Oppenheimer & Co., 936 F.2d 759, 762 (2d Cir.

1991).

         Other evidence in the Complaint supports the Court's conclusion that Plaintiffs relied on

the terms and effects of the May Letters to draft their Complaint and Proposed Amended

Complaint. First, the May Letters specifically informed Plaintiffs that "[d]uring your period of

administrative leave, you are not permitted to be on school grounds[.]" Dkt. No. 14-3 at 2; Dkt.

No. 14-4 at 2. Both pleadings allege that Plaintiffs were barred from school grounds without

citing to the May Letters. See Dkt. No. 1 at ¶ 26; Dkt. No. 17-2 at 11. Additionally, the May

Letters informed Plaintiffs that the District was "undertak[ing] an investigation into potential

misconduct," which is also discussed in both pleadings. See Dkt. No. 1 at ¶ 23 (alleging that

Defendants "launched a so-called 'investigation' of the parents' complaints"); Dkt. No. 17-2 at 10

(same). As such, the Court finds that the May Letters are integral to Plaintiff's claims, and will

consider the letters in deciding the pending motion to dismiss. See Lawtone-Bowles v. City of

N.Y., Dep't of Sanitation, 22 F. Supp. 3d 341, 345 n.3 (S.D.N.Y. 2014) (finding that the court

could consider a termination letter submitted with the defendant's motion to dismiss because the

                                                  10
complaint "relie[d] upon the terms and effect of this termination letter"); Uwakwe v. Bridging

Access to Care, Inc., No. 15-cv-6703, 2017 WL 1048070, *3 (E.D.N.Y. Mar. 16, 2017) (same);

Advanced Marine Techs., Inc. v. Burnham Sec., Inc., 16 F. Supp. 2d 375, 378 (S.D.N.Y. 1998)

(finding that a letter referred to and quoted by the complaint was incorporated by reference);

Kreiss v. McCown DeLeeuw & Co., 37 F. Supp. 2d 294, 298 n.3 (S.D.N.Y. 1999) (considering

documents not attached to the complaint, but which were integral to the plaintiff's claims, and

which the plaintiff had notice of and relied upon).

       4. Procedural Due Process

       In order to prevail on a Fourteenth Amendment procedural due process claim pursuant to

42 U.S.C. § 1983, "the plaintiff must show (1) that he possessed a protected liberty or property

interest; and (2) that he was deprived of that interest without due process." Rehman v. State Univ.

of N.Y. at Stony Brook, 596 F. Supp. 2d 643, 656 (E.D.N.Y. 2009) (citing McMenemy v. City of

Rochester, 241 F.3d 279, 285-86 (2d Cir. 2001)). "Property rights arise from 'an independent

source such as state law, [with] federal constitutional law determin[ing] whether that interest rises

to the level of a legitimate claim of entitlement protected by the Due Process Clause.'" Pilchen v.

City of Auburn, N.Y., 728 F. Supp. 2d 192, 198 (N.D.N.Y. 2010) (quoting Memphis Light, Gas &

Water Div. v. Craft, 436 U.S. 1, 9 (1978)) (other quotation marks and citation omitted)

(alterations added by Pilchen). The essential principle of procedural due process is that a

deprivation of life, liberty or property should be preceded by notice and an opportunity for a

hearing appropriate to the nature of the case. See Cleveland Bd. of Educ. v. Loudermill, 470 U.S.

532, 542 (1985) (citation omitted). However, "[w]here there is a meaningful postdeprivation

remedy, there is no due process violation." Gudema v. Nassau County, 163 F.3d 717, 724 (2d

Cir. 1998).


                                                 11
                a. Property Interest

        Plaintiffs allege that McHerron has a property interest in his substitute teaching

assignments and claim that Defendants interfered with that right when they informed BOCES that

McHerron was on the District's DO NOT CALL list. See Dkt. No. 17-1 at 10; Dkt. No. 17-2 at 1-

2. Under New York law, a substitute teacher does not have a protected property interest in his

employment. See Rosendale v. Mahoney, 496 Fed. Appx. 120, 121-22 (2d Cir. 2012). This is

true even where the substitute teacher had regularly received substitute assignments in the past.

See Canty v. Bd. of Educ. of City of New York, 470 F.2d 1111, 1113 (2d Cir. 1972) (finding that

the mere "subjective expectancy" of a "regular" substitute teacher in New York City did not

entitle the teacher to a due process hearing upon his dismissal because he was not a tenured

employee). Therefore, McHerron did not have a property interest in the substitute teaching

assignments, despite the fact that he regularly worked as a substitute teacher in the District in the

past.                   b. Stigma-Plus Claim

        Next, Plaintiffs allege that they have a liberty interest in their reputation, and that

Defendants "permanently stigmatize[d] plaintiffs . . . by suggesting that plaintiffs were a danger

to the health and safety of students." See Dkt. No. 1 at ¶ 36. This reputational harm has caused

them "the loss of their employment" and has adversely impacted Plaintiffs' future employment

opportunities. See Dkt. No. 17-1 at 14. Defendants respond that Plaintiffs cannot satisfy the

"plus" factor of a stigma-plus claim because they have not been terminated from their coaching

positions, and "'an employee who continues to be paid cannot sustain a claim for deprivation of

property without due process.'" See Dkt. No. 14-1 at 10 (citing Adams v. New York State Educ.

Dep't, 752 F. Supp. 2d 420, 453 (E.D.N.Y. 2010), aff'd sub nom. Ebewo v. Fairman, 460 Fed.

Appx. 67 (2d Cir. 2012)).


                                                   12
       The Supreme Court has made clear that there is no constitutionally protected property or

liberty interest in one's reputation alone. See Siegert v. Gilley, 500 U.S. 226, 233 (1991) (citation

omitted); Paul v. Davis, 424 U.S. 693, 701 (1976). However, when an individual is defamed or

stigmatized in the course of his dismissal from public employment, he does have a cognizable

liberty interest. See Codd v. Velger, 429 U.S. 624, 627 (1977); Paul, 424 U.S. at 701 & 710.

This claim, which is known as a "stigma-plus" claim, is accorded only procedural due process

protection - specifically, the right to an opportunity to refute the charges and clear one's name and

reputation. See Codd, 429 U.S. at 627; Paul, 424 U.S. at 710; Roth, 408 U.S. at 573. A stigma-

plus due process claim requires a plaintiff to establish "(1) the utterance of a statement about her

that is injurious to her reputation, 'that is capable of being proved false, and that he or she claims

is false,' and (2) 'some tangible and material state-imposed burden . . . in addition to the

stigmatizing statement.'" Velez v. Levy, 401 F.3d 75, 87 (2d Cir. 2005) (quoting Doe v. Dep't of

Pub. Safety ex rel. Lee, 271 F.3d 38, 47 (2d Cir. 2001), rev'd on other grounds, Conn. Dep't. of

Pub. Safety v. Doe, 538 U.S. 1 (2003)).

       "Stigmatizing statements" are those statements that "'call into question [the] plaintiff's

good name, reputation, honor, or integrity'" or "'denigrate the employee's competence as a

professional and impugn the employee's professional reputation in such a fashion as to effectively

put a significant roadblock in that employee's continued ability to practice his or her profession.'"

Segal v. City of New York, 459 F.3d 207, 212 (2d Cir. 2006) (quotations omitted). The

defamatory statement "must be sufficiently public to create or threaten a stigma; hence, a

statement made only to the plaintiff, and only in private, ordinarily does not implicate a liberty

interest." Velez, 401 F.3d at 87 (citing Donato v. Plainview-Old Bethpage Cent. Sch. Dist., 96

F.3d 623, 631-32 (2d Cir. 1996)). Finally, the plaintiff must show that the stigmatizing


                                                  13
statements were made in the course of, or in close temporal proximity to, a discharge or

significant demotion. See Patterson v. City of Utica, 370 F.3d 322, 330 (2d Cir. 2004) (stating

that "plaintiff must show the stigmatizing statements were made concurrently in time to plaintiff's

dismissal"). "A negative impact on job prospects, or, for that matter, romantic aspirations,

friendships, self-esteem, or any other typical consequence of a bad reputation, is insufficient."

Boss v. Kelly, 306 Fed. Appx. 649, 651 (2d Cir. 2009) (internal quotation marks and citation

omitted).

       The Court finds that many of the allegations in the Complaint and Proposed Amended

Complaint are not stigmatizing statements. First, statements informing the press that parents had

complained about Plaintiffs and that Plaintiffs were on administrative leave cannot be

stigmatizing utterances because they were the truth. See Velez, 401 F.3d at 87. Second, the

allegation that Defendants "accused the coaches of doing things to girls which some parents

claimed happened (for example, an alleged physical altercation with a student) but the girls' own

parents said never happened," does not create or threaten a stigma because Plaintiffs have not

alleged that the accusation was publicized. See id. Third, the allegation that the Booster Club

made disparaging comments about Plaintiffs does not support the claims against Defendants

because Plaintiffs do not actually allege any conduct by Defendants. See Dkt. No. 17-2 at 14.

Finally, the report that Defendants submitted to BOCES with generalized feedback about

McHerron was not a stigmatizing utterance because it contained only "vague statements of

unspecified 'incompetence'" which do not damage an employee's professional reputation so as to

require a hearing. See O'Neill v. City of Auburn, 23 F.3d 685, 692-93 (2d Cir. 1994) (finding that

"[g]overnmental allegations of professional incompetence . . . will not support a cause of action

for a name-clearing hearing unless the allegations go 'to the very heart of [the employee's]


                                                 14
professional competence,' and threaten to 'damage his professional reputation" (internal citation

omitted)); c.f. Donato v. Plainview-Old Bethpage Cent. Sch. Dist., 96 F.3d 623, 631 (2d Cir.

1996) (discussing O'Neill and concluding that evaluations containing "extensively detailed lists"

of the employee's "supposed professional failings" would trigger a name-clearing hearing).

       On the other hand, the Court finds that Plaintiffs have alleged two utterances that may

support a stigma-plus claim: (1) that the coaches had fostered a "negative and hostile

environment" and (2) that the girls on the team were victims of "battered girlfriend syndrome."

See Dkt. No. 1 at ¶¶ 32-33. These statements were made sufficiently public, because they were

told to "members of the community." See Velez, 401 F.3d at 87. Additionally, they may call into

question each Plaintiff's "'good name, reputation, honor, or integrity,'" and could be "significant

roadblock[s]" in Plaintiffs' abilities to continue to coach lacrosse or McHerron's ability to work as

a substitute teacher. See id.

       However, even assuming that the two utterances are sufficiently stigmatizing, Plaintiffs

have not sufficiently alleged the "plus" prong of a stigma-plus claim. Courts in this Circuit have

universally held that the suspension of an employee with pay does not deprive that employee of a

legal right or status sufficient to satisfy the "plus" factor. See e.g., O'Connor v. Pierson, 426 F.3d

187, 199 (2d Cir. 2005) (stating that "no court has held that an employee on fully paid leave has

been deprived of a property right merely by virtue of being relieved of his job duties"). This is

because employees do not have a property right in doing their job. See Fitzgerald v. City of Troy,

N.Y., No. 1:10-CV-451, 2012 WL 5986547, *20 (N.D.N.Y. Nov. 28, 2012). Here, Plaintiffs were

fully paid while on administrative leave, so they have not been deprived of a property interest

without due process. See O'Connor, 426 F.3d at 199.




                                                  15
       Still, Plaintiffs argue that even though the Complaint does not actually say that Defendants

fired Plaintiffs, it contains "evidence" that Plaintiffs were terminated. See Dkt. No. 17-1 at 10

(citing Dkt. No. 1 at ¶¶ 24, 26-29, 31). This evidence includes allegations that Plaintiffs were

suspended before the end of lacrosse season, Plaintiffs were "ostracized and barred" from the

school, and McHerron was "denied further teaching assignments." Id. Even construing all

reasonable inferences in Plaintiffs' favor, these allegations do not compel the Court to the

conclusion that Plaintiffs were terminated. Rather, the Complaint and May Letters show that

Defendants did not terminate Plaintiffs, but placed them on paid administrative leave. See Dkt.

No. 14-3 at 2; Dkt. No. 14-4 at 2. Since Plaintiffs were fully paid during this time, they have not

been deprived of a property interest without due process. See O'Connor, 426 F.3d at 199;

Fitzgerald, 2012 WL 5986547, at *20.

       Plaintiffs reliance on Patterson v. City of Utica, 370 F.3d 322 (2d Cir. 2004) is unavailing.

According to Plaintiffs, in Patterson the Second Circuit held that a "non-tenured teacher who has

been stigmatized in the course of a decision to terminate his employment is entitled to a name

clearing hearing to clear his name and cure the injury to his reputation." See Dkt. No. 17-1 at 13.

In actuality, Patterson is not about a teacher, but involves a stigma-plus claim brought by a city's

Department of Public Works commissioner alleging that he was stigmatized during the course of

his termination. Patterson, 370 F.3d at 327-29. Additionally, before permanently terminating the

commissioner, the defendants had repeatedly fired and rehired him for short periods of time. Id.

at 332. The court held that these repeated firings were not terminations because there was no

evidence that the plaintiff was taken off the city payroll during those gaps in employment. Id.

(stating that "[the commissioner's] time off the job is more analogous to a suspension than a

termination" so "[i]t cannot, as a matter of law, be viewed as a significant alteration of plaintiff's


                                                  16
employment status"). Similarly here, Plaintiffs have not alleged that they have been taken off the

District's payroll. Therefore, Patterson supports the Court's conclusion that Plaintiffs' paid

administrative leave is not a termination for purposes of a stigma-plus claim.

         Still, Plaintiffs argue that even if Defendants did not formally terminate them, Plaintiffs

have been "constructively terminated" by the suspension because McHerron can no longer teach

in the District and Plaintiffs have not been allowed to return as coaches. See Dkt. No. 17-1 at 11;

Dkt. No. 17-2 at 14. Specifically, Plaintiffs allege that Defendants (1) told Plaintiffs that "a lot

would have to change" before they would be allowed back, without ever telling them what

changes should be made, (2) posted the coaching position as available on a statewide site for

educators, (3) prevented McHerron from receiving substitute teaching assignments within the

District, (4) made statements to BOCES "to the effect that Plaintiff McHerron was unqualified for

any position in the District that involved interaction with students," and (5) linked Vosburgh's

employment to McHerron's by accusing her of enabling McHerron's behavior. See Dkt. No. 17-1

at 11.

         "[I]f a tenured employee who has been . . . suspended with pay . . . can make out a claim

of constructive discharge, then he may have the same right to bring a procedural due process

claim that he would have if he were fired." O'Connor, 426 F.3d at 200 n.5 (citing Parrett v. City

of Connersville, 737 F.2d 690, 694 (7th Cir. 1984)). Constructive discharge requires a plaintiff to

allege that "his working conditions were made so miserable that he was forced to quit." Parrett,

737 F.2d at 694. This is a "rigorous test" requiring "sufficient deliberate, abusive or otherwise

intolerable working conditions that must exist to justify an involuntary resignation." Adams, 752

F. Supp. 2d at 431 (finding that tenured teachers suspended with pay were not constructively

discharged).


                                                   17
       In Parrett, the court held that a police chief was constructively discharged when he was

targeted by a new town administration that made "no secret of the fact that they were 'going to get

[him].'" Parrett, 737 F.2d at 693. After asking the plaintiff to quit and failing to find any

misconduct which would have allowed them to fire him, the new administration transferred the

plaintiff to a new position and told him he would not be assigned to any police duties, moved him

into a windowless room without a telephone or furniture other than a desk and chair, and forced

him to remain idle. Id. at 692-94. Although the plaintiff's pay did not change, eventually the

forced idleness caused him to suffer a nervous collapse and cardiac abnormalities, resulting in his

medical retirement from the police force. Id. at 694. In contrast, in Adams, the court found that

tenured teachers were not constructively discharged although they were relieved of their job

duties and transferred to Temporary Reassignment Centers (commonly known as "rubber rooms")

because they continued to receive their full salaries and only two of the plaintiffs had resigned

prior to the resolution of their disciplinary hearings. Adams, 752 F. Supp. 2d at 430-31.

       As a primary matter, the constructive discharge doctrine is inapplicable here because

Plaintiffs are not tenured employees. See O'Connor, 426 F.3d at 200 n.5. However, even if this

doctrine did apply, Plaintiffs have not alleged that they involuntarily resigned. See Adams, 752 F.

Supp. 2d at 431. Moreover, nothing in the Complaint suggests that Plaintiffs were subjected to

"sufficient deliberate, abusive or otherwise intolerable working conditions." Id. Rather, similar

to the teachers in Adams, Plaintiffs were removed from their positions temporarily while awaiting

the results of an investigation into the allegations against them. Therefore, even if Plaintiffs had a

right to their coaching positions similar to the right vested in tenured teachers, the Complaint does

not allege facts that suggest a constructive discharge.




                                                  18
        Next, Plaintiffs argue that a stigma-plus claim does not require the termination of a

government employee, but only that the defamation occurs in the course of the "termination of

some other legal right or status." See Dkt. No. 17-1 at 12. The Supreme Court has "strongly

suggest[ed] that defamation, even if it leads to a significant loss of employment opportunities, is

not a deprivation of a liberty interest unless it occurs in the course of dismissal or refusal to rehire

the individual as a government employee or during termination or alteration of some other legal

right or status." Neu v. Corcoran, 869 F.2d 662, 666-67 (2d Cir. 1989) (discussing Paul v. Davis,

424 U.S. 693 (1976)). Unfortunately, "[a]lthough it is clear that defamation 'plus' loss of

government employment satisfies the . . . 'plus factor,' . . . outside that context, 'it is not entirely

clear what the "plus" is.'" DiBlasio v. Novello, 344 F.3d 292, 302 (2d Cir. 2003) (quoting Neu,

869 F.2d at 667).

        Here, Plaintiffs have not adequately alleged the termination of some other legal right or

status. First, Plaintiffs rely on White Plains Towing Corp. v. Patterson, 991 F.2d 1049 (2d Cir.

1993) for the proposition that "[e]ven a person who has no property right in continued

employment may have a due-process-protected liberty interest in not being dismissed." See Dkt.

No. 17-1 at 13. In that case, the Second Circuit found that a towing company had not alleged the

termination of a legal right or status because the company did not have a property right in

receiving towing assignments from an "assignment system [that] contained no specificity as to the

duration of the relationship." White Plains Towing, 991 F.2d at 1062. The court found that

"[u]nder New York law, therefore, this plainly was a relationship that was terminable at will." Id.

Similarly here, Plaintiffs did not have a property right in their coaching positions, as they were

untenured employees whose relationships with the District were terminable at will. Therefore,

they do not have a due-process-protected interest in their untenured jobs.


                                                    19
         Plaintiffs also argue that they have alleged the "termination of some other legal right or

status" because they have suffered an "adverse impact on future employment opportunities." See

Dkt. No. 17-1 at 14. However, it is well established in this Circuit that "deleterious effects

flowing directly from a sullied reputation, standing alone, do not constitute a 'plus' under the

'stigma plus' doctrine." Cohane v. Nat'l Collegiate Athletic Ass'n, 612 Fed. Appx. 41, 44 (2d Cir.

2015) (internal quotation marks and citation omitted) (finding no stigma-plus claim where a

college basketball coach was investigated for violating conference rules, resigned during the

investigation, and was subject to a "show-cause" order that greatly harmed his chances of seeking

future employment). "When . . . the loss of job prospects is merely a 'normal repercussion[ ] of a

poor reputation,' it cannot be the basis for a stigma-plus claim." Id. (citing Valmonte v. Bane, 18

F.3d 992, 1001 (2d Cir. 1994)). Therefore, any negative impact on Plaintiffs' job prospects is

nothing more than a "typical consequence of a bad reputation," and cannot support a stigma-plus

claim. See Boss, 306 Fed. Appx. at 651. Moreover, although Plaintiffs allege that the "battered

girlfriend syndrome" and "negative and hostile environment" comments were made to "members

of the community," nothing in the Complaint or Proposed Amended Complaint suggests that

Defendants made these statements to Plaintiffs' prospective employers. Therefore, Plaintiffs'

difficulty in finding employment is simply a "deleterious effect" of their now sullied reputations,

which, standing alone, does not support a procedural due process claim. Cohane, 612 Fed. Appx.

at 44.

         Finally, Plaintiffs argue that McHerron enjoys a protected property interest in "the

meaningful opportunity to seek employment" pursuant to his state-issued teaching license.

Although the majority of Courts in this district have not recognized the existence of such a right,

a small group of cases have held that "New York State recognizes that a teaching license entitles


                                                  20
its holder to a meaningful opportunity to seek employment pursuant to that license." See Rogovin

v. N.Y.C. Bd. Educ., No. 99-CV-3382, 2001 WL 936191, *4 (E.D.N.Y. Aug. 17, 2001) (citation

omitted); Lombard v. Bd. of Educ., 645 F. Supp. 1574, 1579 (E.D.N.Y. 1986) (holding that the

plaintiff stated a Fourteenth Amendment cause of action for deprivation of property "because

New York recognizes a teaching license as conferring a 'valuable property right' to seek

employment which may not be withdrawn without due process"); Mudge v. Zugalla, No.

1:13-CV-891, 2014 WL 2453353, *4 (N.D.N.Y. June 2, 2014) (finding that the plaintiff

adequately stated a procedural due process claim where the state's actions were the "functional

equivalent of a revocation" of the plaintiff's teaching license).

       In Mudge, a substitute teacher alleged that he was terminated after New York State

Department of Education ("NYDOE") employees contacted his current employers with

defamatory statements related to a prior suspension of his teaching license. Mudge, 2014 WL

2453353 at *1-2. The court found that the plaintiff adequately alleged that NYDOE employees

interfered with his protected interest in the meaningful opportunity to seek employment pursuant

to his state-issued teaching license because "the NYDOE has a virtual monopoly on state-issued

teaching licenses, and actions by its employees to prevent an individual from working in its

schools are tantamount to denying him the benefit of that license without any procedural due

process." Id. at *4-5. Following the same reasoning, the school district defendants in that case

did not constructively revoke the plaintiff's teaching license when they terminated him because

"the conduct of individual school districts and superintendents impacts only plaintiff's per diem

substitute teacher positions in those respective districts, it does not effectively deny him the

opportunity to use his teaching license elsewhere in the state." Id.




                                                  21
       Even if the Court were to find that McHerron has a property interest in the "meaningful

opportunity to seek employment" pursuant to his state-issued teaching license, the Complaint and

Proposed Amended Complaint do not allege that Defendants interfered with that right. Although

McHerron can no longer substitute teach in the District, his license was not "constructively

revoke[d]" because he still has every "opportunity to use his teaching license elsewhere in the

state." See id. Unlike the NYDOE, the District does not have a virtual monopoly on teaching

licenses, cannot issue McHerron's teaching license, and thus, cannot constructively revoke it. See

id. at *4-5. Finally, unlike in Mudge, where the NYDOE sent letters and made phone calls to the

plaintiff's employers, Plaintiffs do not allege that Defendants ever told future employers about the

"negative and hostile environment" and "battered girlfriend syndrome" statements. See Dkt. No.

1 at ¶¶ 32-33. The other allegations about comments made to employers are merely conclusory

statements that cannot survive a motion to dismiss. See id. at ¶ 36 (broadly asserting that

Defendants "acted to permanently stigmatize" Plaintiffs which "could potentially make them

unemployable by any public school district") (emphasis added); Dkt. No. 17-2 at 11, 14-15

(alleging that "highly negative comments" in the BOCES report "could prevent plaintiff

McHerron from ever being hired") (emphasis added). As such, the claim that Defendants

constructively revoked McHerron's substitute teaching license must fail.

       Finally, Plaintiffs request a post-termination name-clearing hearing, and rely on

Handverger v. City of Winooski, 605 Fed. Appx. 68 (2d Cir. 2015) for the proposition that such a

hearing satisfies due process in the case of an at-will government employee. See Dkt. No. 17-1 at

13. Before an at-will government employee may get a name-clearing hearing, however, he must

first demonstrate that he has a protected property or liberty interest. Here, as in Handverger,

Plaintiffs have not alleged a cognizable property or liberty interest. See Handverger v. City of


                                                 22
Winooski, Vt., No. 5:08-CV-246, 2013 WL 1386070, *15-16, 21 (D. Vt. Apr. 3, 2013). As such,

Plaintiffs' claims for procedural due process must be dismissed in their entirety.

       5. Substantive Due Process

       Defendants argue that Plaintiffs' substantive due process claim should be dismissed

because Defendants' conduct was not so "outrageously arbitrary" or "conscience-shocking" as to

constitute "a gross abuse of governmental authority." See Dkt. No. 18 at 13. Additionally, they

argue that Plaintiffs' status as coaches and McHerron's status as a substitute teacher did not confer

any constitutionally protected right upon them, and so the substantive due process claim must be

dismissed. Id. Plaintiffs respond that the Complaint contains sufficient allegations for the Court

to infer that Defendants had a "wrongful motive and no legitimate purpose" in suspending and

stigmatizing Plaintiffs because they knew the parental complaints "were minor" and that the

parents had "some personal vendetta" against Plaintiffs. See Dkt. No. 17-1 at 20-22 (citing Dkt

No. 1 at ¶¶ 13, 18-21, 22-25, 29, 31, 33-34).

       Generally, to establish a substantive due process violation, a plaintiff must (1) identify the

constitutional right at stake and (2) demonstrate that the government's action was conscience-

shocking or arbitrary in the constitutional sense. See Little v. City of New York, 487 F. Supp. 2d

426, 443 (S.D.N.Y. 2007) (citing Lowrance v. Achtyl, 20 F.3d 529, 537 (2d Cir. 1994)). To

satisfy his or her burden, a plaintiff must demonstrate that the defendant's actions were "so

egregious, so outrageous, that [they] may fairly be said to shock the contemporary conscience."

County of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998); see also Matican v. City of New

York, 524 F.3d 151, 158 (2d Cir. 2008). The "shock the conscience" standard is not easily met;

the plaintiff must show that the government's conduct was "egregious" and "outrageous," and "not

merely incorrect or ill-advised." Ferran v. Town of Nassau, 471 F.3d 363, 369-70 (2d Cir. 2006)


                                                 23
(internal quotation omitted). In school discipline cases, the Supreme Court has stated that, "[i]t is

not the role of the federal courts to set aside decisions of school administrators which the court

may view as lacking a basis in wisdom or compassion." Wood v. Strickland, 420 U.S. 308, 326

(1975) (finding that Section 1983 "was not intended to be a vehicle for federal court correction of

errors in the exercise of [the discretion and judgment of school administrators] which do not rise

to the level of violations of specific constitutional guarantees"); see also Bd. of Educ. v.

McCluskey, 458 U.S. 966, 971 (1982) (following Wood and holding that the federal court should

not replace a school board's construction of its rules with its "own notions under the facts of th[e]

case").

          As discussed in the preceding section, Plaintiffs have not identified a constitutional right

stemming from their status as coaches or McHerron's status as a substitute teacher. Regardless,

nothing in the Complaint or Proposed Amendment Complaint suggests that Defendants' conduct

was so egregious that it violated Plaintiffs' substantive due process rights. Although Plaintiffs

claim that the complaints about them were "minor" and "other coaches engaged in worse conduct

and were not punished," the Complaint does not contain any factual allegations to support these

conclusory statements. See Dkt. No. 17-1 at 21. Similarly, although Plaintiffs argue in their

Opposition that some parents had a "personal vendetta" against them, the Complaint does not

allege such a vendetta and contains no facts to support this. See id. Rather, the Complaint alleges

that Defendants responded to parental complaints about coaching misconduct by placing

Plaintiffs on paid administrative leave and investigating the allegations. See Dkt. No. 1 at ¶¶ 18-

19; Dkt. No. 14-3 at 2; Dkt. No. 14-4 at 2. That decision was far from an egregious, outrageous

response to the parents' misconduct allegations. See Lewis, 523 U.S. at 847 n.8. Moreover, while

Plaintiffs criticize Defendants for informing the press about the suspension, the Complaint does


                                                    24
not allege facts to support Plaintiffs' claim that Defendants' only intent in doing so was to

"malign" Plaintiffs. See Dkt. No. 17-1 at 21. Assuming the allegations in the Complaint to be

true, Defendants informed a local newspaper that they placed two coaches on paid administrative

leave while they investigated complaints about them. See Dkt. No. 1 at ¶ 28; Dkt. No. 17-2 at 10.

Even if the Court believed that the decision to inform the press was "incorrect or ill-advised," see

Ferran, 471 F.3d at 369-70, it is not the role of this Court to "set aside decisions of school

administrators which the court may view as lacking a basis in wisdom or compassion." See

Wood, 420 U.S. at 326.

       Accordingly, Plaintiffs' substantive due process claim is dismissed.

E.     Motion to Amend

       1. Legal Standard

       According to Rule 15 of the Federal Rules of Civil Procedure, since Plaintiffs did not

amend their Complaint within 21 days after serving it or after service of Defendants' Rule 12(b)

motion, they now "may amend [their] pleading only with the opposing party's written consent or

the court's leave. The court should freely give leave when justice so requires." Fed. R. Civ. P.

15(a)(2). Notwithstanding this lenient standard, the decision to grant or deny leave to amend is

within the discretion of the district court. See Foman, 371 U.S. at 182. A district court may

properly deny leave to amend for "undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

to the opposing party by virtue of allowance of the amendment, futility of amendment, etc." Id..

An amendment of a pleading is considered "futile" when the proposed new claim would not

withstand a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See

Ricciuti v. N.Y.C. Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991) (stating that "[w]hen the


                                                  25
plaintiff has submitted a proposed amended complaint, the district judge may review that pleading

for adequacy and need not allow its filing if it does not state a claim upon which relief can be

granted"). Additionally, Local Rule 7.1(a)(4) requires that a party moving to amend a pleading

attach an unsigned copy of the proposed amended pleading to its motion papers. N.D.N.Y. L.R.

7.1(a)(4).

       Plaintiffs have submitted a Proposed Amended Complaint in compliance with Local Rule

7.1(a)(4). See Dkt. No. 17-2. The Proposed Amended Complaint alleges new facts in support of

its procedural due process and substantive due process claims, which the Court addressed supra.

Additionally, Plaintiffs now allege that Defendants retaliated against them for filing this lawsuit,

in violation of the First Amendment. See id. at 17-18. The Court has reviewed this new

allegation and, as discussed below, finds that it cannot withstand a motion to dismiss.

       2. First Amendment Retaliation Claim

       Plaintiffs allege that Defendants retaliated against them by "taking action to deprive them

of their coaching positions after the lawsuit was filed." See Dkt. No. 17-1 at 22. Defendants

respond that Plaintiffs have not adequately pleaded this claim because they have not alleged that

the District has made any hiring decisions for the coaching positions. See Dkt. No. 18 at 14.

       "[T]he Second Circuit has 'described the elements of a First Amendment retaliation claim

in several ways, depending on the factual context.'" Sloup v. Loeffler, No. 05-CV-1766, 2008 WL

3978208, *22 (E.D.N.Y. Aug. 21, 2008) (quoting Williams v. Town of Greenburgh, 535 F.3d 71,

76 (2d Cir. 2008)). In order for a public employee to establish a First Amendment retaliation

claim, the employee must prove that "(1) he engaged in constitutionally protected speech; (2) he

suffered an adverse employment action; and (3) the speech was a 'motivating factor' in the

adverse employment decision." Gusler v. City of Long Beach, 823 F. Supp. 2d 98, 123 (E.D.N.Y.


                                                 26
2011) (quotation omitted). A government employee's speech is constitutionally protected if the

employee is speaking in his capacity as a citizen on a matter of public concern. See Weintraub v.

Bd. of Educ., 593 F.3d 196, 201-02 (2d Cir. 2010) (citations omitted). This is because the

government "may not deny a benefit to a person on a basis that infringes his constitutionally

protected interests - especially, his interest in freedom of speech. [. . .] We have applied this

general principle . . . regardless of the public employee's contractual or other claim to a job."

Perry v. Sinderman, 408 U.S. 593, 597 (1972); see also Mazurek v. Wolcott Bd. of Educ., 815 F.

Supp. 71, 76 (D. Conn. 1993) (finding that a substitute teacher alleged a First Amendment

retaliation claim where a school stopped giving her substitute teaching assignments after she

complained about its hiring practices).

               a. Constitutionally Protected Speech

       "Whether an employee's speech addresses a matter of public concern must be determined

by the content, form, and context of a given statement, as revealed by the whole record." Connick

v. Myers, 461 U.S. 138, 147-48 (1983). The Second Circuit has held that "[t]he heart of the

matter is whether the employee's speech was 'calculated to redress personal grievances or whether

it had a broader public purpose.'" Ruotolo v. City of New York, 514 F.3d 184, 187-89 (2d Cir.

2008) (internal citation omitted) (finding that a police officer who alleged that he was retaliated

against after he wrote a report that identified serious health concerns in the precinct was not

speaking on a matter of public concern because the lawsuit sought to redress his personal

grievances, not to advance a public purpose).

       In the present matter, Plaintiffs have not adequately alleged that they engaged in

constitutionally protected speech. Although Plaintiffs argue that "[t]he problem of abusive

behavior by coaches . . . has long been a matter of public concern," they do not cite to any cases


                                                  27
to support this statement. See Dkt. No. 17-1 at 24. Plaintiffs allege that their due process rights

have been violated, and they filed this lawsuit to "redress [these] personal grievances," not to

serve "a broader public purpose.'" Ruotolo, 514 F.3d at 189; see also Ezekwo v. N.Y.C. Health &

Hosps. Corp., 940 F.2d 775, 781 (2d Cir. 1991) (finding that a doctor's discrimination allegations

were not matters of public concern because the plaintiff "was not on a mission to protect the

public welfare. Rather, her primary aim was to protect her own reputation and individual

development as a doctor"). Therefore, the Court finds that Plaintiffs did not file this lawsuit as

"concerned citizens." See Hanig v. Yorktown Cent. Sch. Dist., 384 F. Supp. 2d 710, 722

(S.D.N.Y. 2005) (finding that "[t]he key inquiry is whether the statements were made by plaintiff

in her role as a disgruntled employee or her role as a concerned citizen"). In the alternative,

Plaintiffs argue that Defendants "made the issues involving plaintiffs a matter of public concern

by publicizing their suspension in the press." See Dkt. No. 17-2 at 18. Again, Plaintiffs do not

cite to any cases for the proposition that a defendant's conduct can transform a private statement

into a matter of public concern. Since the filing of the Complaint had the primary aim of

repairing Plaintiffs' reputations and future job prospects as coaches and a teacher, the Court finds

that it is not speech about an issue of public concern.

       Plaintiffs' reliance on Cioffi v. Averill Park Cent. Sch. Dist. Bd. of Educ., 444 F.3d 158 (2d

Cir. 2006) is misplaced. Cioffi involved a letter and press conference about a hazing incident in

which a student was sexually assaulted on school property. Id. at 164. The Second Circuit held

that the letter and press conference were constitutionally protected speech because "[t]he incident

itself, the deficiencies in adult supervision that allowed it to occur, and the possible

insufficiencies of the school's response implicate[d] the health, welfare and safety of young

students" and were all "matters of importance to the public." Id. Unlike in Cioffi, here the speech


                                                  28
did not take the form of public statements about community issues, but rather was the filing of a

complaint which alleged violations of Plaintiffs' personal rights. The fact that the Complaint

"could be construed broadly to implicate matters of public concern does not alter [its] general

nature . . . ." Ezekwo, 940 F.2d at 781. Accordingly, the Court finds that Plaintiffs have not

adequately alleged that they engaged in constitutionally protected speech.

               b. Adverse Employment Action

       "[W]hether a particular action constitutes an adverse employment action in the First

Amendment retaliation context, a plaintiff must show that the retaliatory action 'would deter a

similarly situated individual of ordinary firmness from exercising his or her constitutional rights.'"

Monsour v. N.Y. State Office for People With Developmental Disabilities, No. 1:13-CV-336, 2017

WL 3972044, *5 (N.D.N.Y. July 7, 2017) (quoting Zelnik v. Fashion Inst. of Tech., 464 F.3d 217,

225 (2d Cir. 2006)) (other citation omitted). Adverse employment actions "typically 'include

discharge, refusal to hire, refusal to promote, demotion, reduction in pay, and reprimand.'"

Gallagher v. Town of Fairfield, No. 3:10-CV-1270, 2011 WL 3563160, *4 (D. Conn. Aug. 15,

2011) (quoting Morris v. Lindau, 196 F.3d 102, 110 (2d Cir. 1999)). Although lesser actions may

meet the adversity threshold, the Second Circuit has "not explicitly defined what quantum of

lesser actions constitutes an adverse employment action." Amato v. Hartnett, 936 F. Supp. 2d

416, 432-33 (S.D.N.Y. 2013) (citing Phillips v. Bowen, 278 F.3d 103, 109 (2d Cir. 2002)).

However, the Second Circuit has instructed that "[s]uch actions may also include a pattern of

harassment, where, using an 'objective standard,' a plaintiff shows that 'the total circumstances of

her working environment changed to become unreasonably inferior and adverse when compared

to a typical or normal, not ideal or model, workplace.'" Montero v. City of Yonkers, N.Y., 890

F.3d 386, 401 (2d Cir. 2018) (citing Phillips, 278 F.3d at 109).


                                                 29
       Here, Plaintiffs have not alleged anything that would "deter a similarly situated individual

of ordinary firmness from exercising his or her constitutional rights." Monsour, 2017 WL

3972044, at *5. Plaintiffs have not been terminated from their jobs, and they have not alleged

that their "working environment changed to become unreasonably inferior and adverse when

compared to a typical or normal . . . workplace." Phillips, 278 F.3d at 109. Plaintiffs argue that

this lawsuit was at least a "motivating factor" in Defendants posting the coaching position as

"vacant." See Dkt. No. 17-2 at 13-14. However, the job posting did not affect Plaintiffs at all,

since no hiring decisions have been made. In fact, there are no allegations that Plaintiffs' working

environment changed after they initiated this action, as Plaintiffs were on paid administrative

leave both before and after they filed the Complaint. Therefore, the Court finds that Plaintiffs did

not suffer an adverse employment action.

       Accordingly, since Plaintiffs have failed to allege that they engaged in constitutionally

protected speech and suffered an adverse employment action as a result of that speech, the Court

finds that they have failed to state a claim for retaliation under the First Amendment.

       3. Amendment is Futile

       After reviewing all of the allegations in the Proposed Amended Complaint, the Court finds

that it would not withstand a motion to dismiss. See Ricciuti, 941 F.2d at 123. As such, Plaintiffs'

Cross-Motion to Amend the Complaint is denied as futile. See id.

                                       IV. CONCLUSION

       After carefully reviewing the Complaint, the parties' submissions, and the applicable law,

the Court hereby

       ORDERS that Defendants' Motion to Dismiss (Dkt. No. 14) is GRANTED in its entirety;

and the Court further


                                                 30
       ORDERS that Plaintiffs' Cross-Motion to Amend the Complaint (Dkt. No. 17) is

DENIED; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: January 24, 2019
       Albany, New York




                                                31
